     Case 8:19-cr-00061-JVS Document 70 Filed 10/03/19 Page 1 of 6 Page ID #:1025



 1   NICOLA T. HANNA
     United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     JULIAN L. ANDRÉ (Cal. Bar No. 251120)
 4   Assistant United States Attorney
     Major Frauds Section
 5        1100 United States Courthouse
          312 North Spring Street
 6        Los Angeles, California 90012
          Telephone: (213) 894-6683
 7        Facsimile: (213) 894-6269
          Email:     Julian.L.Andre@usdoj.gov
 8
     BRETT A. SAGEL (Cal. Bar No. 243918)
 9   Assistant United States Attorney
          Ronald Reagan Federal Building
10        411 West Fourth Street, Suite 8000
          Santa Ana, California 92701
11        Telephone: (714) 338-3598
          Facsimile: (714) 338-3708
12        Email:      Brett.Sagel@usdoj.gov

13   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
14
                             UNITED STATES DISTRICT COURT
15
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
16
                                   SOUTHERN DIVISION
17
     UNITED STATES OF AMERICA,                SA CR No. 19-061-JVS
18
               Plaintiff,                     AMENDED ORDER AUTHORIZING
19                                            DISLCOUSRE OF TAX RETURNS AND
                     v.                       RETURN INFORMATION; AND AMENDED
20                                            PROTECTIVE ORDER LIMITING
     MICHAEL JOHN AVENATTI,                   DISCLOSURE OF PROTECTED TAX
21                                            INFORMAITON AND SENSITIVE
               Defendant.                     INFORMATION
22

23        The Court having considered the stipulation and request for

24   (1) an order authorizing the disclosure of tax returns and return

25   information; and (2) an amended protective order limiting disclosure

26   of protected tax information and sensitive information filed by the

27   United States Attorney for the Central District of California

28   (“USAO”) and Assistant United States Attorneys Julian L. André and
     Case 8:19-cr-00061-JVS Document 70 Filed 10/03/19 Page 2 of 6 Page ID #:1026



 1   Brett A. Sagel, and defendant MICHAEL JOHN AVENATTI (“defendant”),

 2   both individually and by and through his counsel of record, H. Dean

 3   Steward (collectively, the “parties”) in this matter, and good cause

 4   appearing therefor, the Court hereby ORDERS as follows:

 5        1.    Pursuant to 26 U.S.C. § 6103(h)(4)(D), the government may

 6   produce to counsel for defendant copies of tax returns and return

 7   information obtained by the USAO during the course of the

 8   investigation leading to the indictment and currently in the USAO’s

 9   possession.

10        2.    In order to permit the government to provide discovery

11   material to counsel of record for defendant, while avoiding the

12   unauthorized dissemination, distribution, or use of tax returns and

13   return information, as well as personal identification information,

14   financial records, and other sensitive or confidential information

15   relating to third parties, including defendant’s former clients or

16   employees (“Sensitive Information”), the parties have stipulated to

17   the entry of this Protective Order in the above-captioned case,

18   United State v. Michael John Avenatti, SA CR No. 19-061-JVS.

19        3.    The term “Sensitive Information” includes, without

20   limitation, the names of alleged victims, witnesses, and other third

21   parties; dates of birth; social security numbers; driver’s license

22   numbers; PIN numbers; bank or financial account information; taxpayer

23   identification information; tax information; home addresses; phone

24   numbers; email addresses; employment information; passwords;

25   attorney-client communications; and confidential legal information.

26        4.    This Protective Order shall apply to all discovery

27   materials containing tax returns and return information (as defined

28   in 26 U.S.C. § 6103(b)(2)) and Sensitive Information (collectively,
     Case 8:19-cr-00061-JVS Document 70 Filed 10/03/19 Page 3 of 6 Page ID #:1027



 1   the “Protected Information”) that is produced to the defense team, as

 2   defined below, before or after the execution of this Protective

 3   Order.

 4        5.      For the purposes of this Order, the term “defense team”

 5   refers to the counsel of record for defendant and any other defense

 6   attorneys for defendant, defense investigators, retained experts or

 7   potential experts, and paralegal and legal assistants providing

 8   assistance on this case who have been advised of their obligations

 9   under the Protective Order and agreed to follow its terms.            The

10   “defense team,” for the purposes of the Protective Order, includes

11   defendant.    The “defense team” does not include family members and

12   other associates of defendant.

13        6.      Defendant’s undersigned counsel of record agrees to advise

14   all members of the defense team of their obligations under the

15   Protective Order and ensure their agreement to follow the Protective

16   Order, prior to providing members of the defense team with access to

17   any Protected Information.

18        7.      The defense team, including defendant, shall use materials

19   containing Protected Information only for the preparation and

20   litigation of this matter and the additional litigation matters

21   identified in paragraph 8 below, and for no other purpose.

22   Litigation of this matter includes any appeal filed by defendant, and

23   any motion filed by defendant pursuant to 28 U.S.C. § 2255.

24        8.      The defense team, including defendant, may disclose any

25   discovery produced in this case, including materials containing

26   Protected Information, to his defense counsel in the following

27   additional matters: (a) In re Michael J. Avenatti, Member No. 206929,

28   No. SBC-19-TE-30259-YDR (Cal. State Bar. Ct.); (b) United States v.
     Case 8:19-cr-00061-JVS Document 70 Filed 10/03/19 Page 4 of 6 Page ID #:1028



 1   Avenatti, No. 1:19-CR-373 (S.D.N.Y.); and (c) United States v.

 2   Avenatti, No. 1:19-CR-374 (S.D.N.Y.) (collectively, the “Additional

 3   Matters”).    Defendant may also use the discovery produced in this

 4   case, including materials containing Protected Information, for

 5   preparation or litigation of the Additional Matters.

 6        9.      Defendant and defendant’s undersigned counsel of record

 7   agree that any discovery produced in this case that defendant

 8   provides to defendant’s counsel in the Additional Matters shall be

 9   subject to the terms of this Protective Order.          Defendant’s

10   undersigned counsel agrees that he shall advise defendant’s counsel

11   in the Additional Matters of their obligations under the Protective

12   Order and ensure their agreement to follow the terms of this

13   Protective Order, prior to providing defendant’s counsel in the

14   Additional Matters with access to any discovery produced in this

15   case, including any Protected Information.

16        10.     To the extent defendant is obligated to do so, defendant

17   may produce to the opposing parties in the Additional Matters

18   discovery that the USAO produced in this case, including materials

19   containing Protected Information.       Prior to producing any discovery

20   from this case to the opposing parties in the Additional Matter,

21   defendant’s counsel shall notify the USAO in writing that such

22   materials are being produced and ensure that the opposing parties

23   have agreed follow the terms of this Protective Order.

24        11.     Other than as set forth in paragraph 10 above, the defense

25   team, including defendant, shall not permit anyone who is not a

26   member of the defense team to retain in his or her possession any

27   materials containing Protected Information.

28
     Case 8:19-cr-00061-JVS Document 70 Filed 10/03/19 Page 5 of 6 Page ID #:1029



 1        12.     The defense team may review materials containing Protected

 2   Information with witnesses or potential witnesses in this case

 3   (including their counsel), but the witnesses or potential witnesses

 4   may not retain any materials containing Protected Information after

 5   his or her review of those materials with the defense team is

 6   complete.

 7        13.     The defense team shall maintain all discovery materials

 8   containing Protected Information safely and securely, and shall

 9   exercise reasonable care in ensuring the confidentiality of those

10   materials.

11        14.     To the extent that notes are made that memorialize, in

12   whole or in part, Protected Information, or to the extent that copies

13   of materials containing Protected Information are made for authorized

14   use by members of the defense team, such notes, copies, must be

15   handled in accordance with the terms of the Protective Order.

16        15.     If a party needs to file materials with the Court

17   containing unredacted Protected Information or needs to divulge

18   Protected Information in court filings, such filings should be made

19   under seal.    If the Court rejects the request to file such Protected

20   Information under seal, the party seeking to file such Protected

21   Information shall provide advance written notice to the other party

22   to afford such party an opportunity to object or otherwise respond to

23   such intention.    If the other party does not object to the proposed

24   filing, the party seeking to file such information shall redact the

25   Protected Information and make all reasonable attempts to limit the

26   divulging of Protected Information.

27        16.     Upon the final disposition of this case and the Additional

28   Matters identified in paragraph 8 above, materials containing
     Case 8:19-cr-00061-JVS Document 70 Filed 10/03/19 Page 6 of 6 Page ID #:1030



 1   Protected Information shall not be used, in any way, in any other

 2   matter, absent a court order.       All materials containing Protected

 3   Information maintained in the defense team’s files shall remain

 4   subject to the Protective Order unless and until such order is

 5   modified by court order.      Within thirty days of the conclusion of

 6   appellate and post-conviction proceedings, the defense team shall

 7   return any materials containing Protected Information to the USAO or

 8   certify that such materials have been destroyed.          Defense counsel is,

 9   however, authorized to retain any such materials that defense counsel

10   is required to maintain under the California Rules of Professional

11   Responsibility or any other applicable rule of professional

12   responsibility.

13          17.   In the event that there is a substitution of counsel prior

14   to when such documents must be returned, new defense counsel must

15   join this Protective Order before any materials containing Protected

16   Information may be transferred from the undersigned defense counsel

17   to the new defense counsel, who then will become the defense team’s

18   custodian of the materials and who shall then become responsible for

19   returning all materials Protected Information to the government upon

20   the conclusion of appellate and post-conviction proceedings.

21          IT IS SO ORDERED.

22

23

24   October 03, 2019

25   DATE                                    HONORABLE JAMES V. SELNA
                                             UNITED STATES DISTRICT JUDGE
26

27

28
